                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

CYNTHIA JOHNSON d/b/a The Little Surf
Shack

                       Plaintiff,

                v.
                                                         Civil No. 1:18-cv-00689-LMB-TCB
ASHLY E. SANDS, INCOPRO INC., a Delaware
Corporation, WOWEE USA, INC., a Delaware
Corporation

                       Defendants.



                 MOTION TO DISMISS BY DEFENDANT INCOPRO INC.

         Defendant Incopro Inc. hereby respectfully moves for an order dismissing Plaintiff’s

Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. As

grounds for its motion, Incopro states as follows:

         1.     This case arises from a complaint Incorpo submitted to Amazon on behalf of

Defendant WowWee USA, Inc. (“WowWee”) regarding violations of WowWee’s intellectual

property rights in connection with WowWee’s popular “Fingerling” toys. Plaintiff Cynthia

Johnson d/b/a The Little Surf Shack (“Surf Shack”), who was selling Fingerling toys on Amazon

at the time, received a notice from Amazon that it had been referenced in a complaint submitted

to it.

         2.     Based on the notice it received from Amazon, Surf Shack has purported to state

claims against Incopro (and others) for libel per se, libel per quod, and tortious interference with

business relations. Each claim is premised on the notion that, in its complaint to Amazon,
Incopro accused Surf Shack of selling 48 counterfeit WowWee toys. Surf Shack’s claims each

fail for several reasons.

        3.      First, Surf Shack’s libel claims (Counts I and II) fail because:

                a.      Those claims are based on the notice Surf Shack received from Amazon,

                        not the actual complaint Incopro submitted to Amazon. That complaint,

                        which is attached as Exhibit A to the Declaration of Brian Looney filed

                        herewith, does not accuse Surf Shack of selling even one counterfeit

                        product, let alone 48. Thus, Surf Shack’s libel claims fail because the

                        communication giving rise to those claims is not reasonably capable of the

                        defamatory meaning Surf Shack ascribes to it. See Webb v. Virginian-

                        Pilot Media Cos., 752 S.E.2d 808, 812 (Va. 2014) (whether statement “is

                        reasonably capable of the defamatory meaning . . . ascribe[d] is a question

                        of law, not fact”).

                b.      Incopro’s complaint to Amazon, even if it reasonably could be construed

                        as defamatory of Surf Shack, was absolutely privileged. Specifically, the

                        complaint was subject to the absolute litigation privilege that “bar[s]

                        defamation claims on the basis of pre-filing, litigation-related

                        communications.” Mansfield v. Bernabel, 727 S.E.2d 69, 74 (Va. 2012).

                c.      Incopro’s complaint to Amazon, even if not absolutely privileged, was

                        subject to the qualified privilege that attaches to communications that are

                        “made in good faith on a subject in which the communicating party has an

                        interest or owes a duty . . . if the communication is made to a party who

                        has a corresponding interest or duty.” Smalls v. Wright, 399 S.E.2d 805,



                                                  2
                       807 (Va. 1991). And, because Surf Shack has pleaded no facts that would

                       permit it to overcome that qualified privilege, the libel claims are subject

                       to dismissal on that ground as well.

       4.      Second, Surf Shack’s claim for tortious interference with business relations

(Count III) fails because:

               a.       A plaintiff cannot plead around the stringent requirements for pleading a

                       defamation claim by recasting it as some other tort. See Hustler

                       Magazine, Inc. v. Falwell, 485 U.S. 46, 51-56 (1988); Food Lion, Inc. v.

                       Capital Cities/ABC, Inc., 194 F.3d 505, 522 (4th Cir. 1999).

               b.      The tortious interference is based on the same misunderstanding about

                       what was actually communicated to Amazon that underlies the defamation

                       claims.

               c.      Good faith attempts to police intellectual property rights are privileged

                       with respect to tortious interference claims as well. See Liverett v.

                       DynCorp Int’l LLC, No. 1:17cv811, 2018 WL 1533013, at *8 (E.D. Va.

                       Mar. 28, 2018) (“[I]f a [statement] is privileged against a suit for

                       defamation, it must also be protected against an action for interference

                       with business.” (citation omitted)); Virtual Works, Inc. v. Network Sols.,

                       Inc., No. 99-1289-A, 1999 WL 1074122, at *1 (E.D. Va. Nov. 23, 1999)

                       (dismissing tortious interference claim based on actions to protect

                       trademark, and noting that “Noerr-Pennington Doctrine confers immunity

                       on the trademark holder for its actions to protect the mark”).




                                                 3
       WHEREFORE, and for the reasons set forth more fully in the accompanying

memorandum of law, Incopro respectfully request that the Court dismiss with prejudice

Plaintiff’s Amended Complaint in its entirety.


                          MEET AND CONFER CERTIFICATION

       Pursuant to Local Rule 7(E), undersigned counsel hereby certifies that counsel for

Incopro conferred with counsel for Surf Shack by telephone and electronic mail on December

20, 2018 and December 26, 2018, about this motion, including to request that Surf Shack

withdraw the claims asserted against Incopro because they rest on a mistaken premise as to what

Incopro actually communicated to Amazon. Surf Shack’s counsel advised that he would not

agree to voluntarily dismiss Incopro from this action.


Dated: December 28, 2018                   Respectfully submitted,
                                           BALLARD SPAHR LLP
                                           By:     /s/ Jay Ward Brown
                                                 Jay Ward Brown (Va. Bar No. 34355)
                                                 Paul J. Safier (pro hac vice forthcoming)
                                                 1909 K Street NW, 12th Floor
                                                 Washington, DC 20006
                                                 Phone: (202) 508-1136
                                                 Fax: (202) 661-2299
                                                 brownjay@ballardspahr.com
                                                 safierp@ballardspahr.com
                                           Counsel for Defendant Incopro Inc.




                                                 4
                                CERTIFICATE OF SERVICE

       I certify that on December 28, 2018, a true and correct copy of the foregoing Motion to

Dismiss of Defendants Incopro Inc. was served via this Court’s ECF system (except where

noted) on counsel for parties as follows:

                                        Lance G. Johnson
                                       12545 White Drive
                                       Fairfax, VA 22030
                                      202.445.2000 (phone)
                                       888.495.1303 (fax)
                                       Counsel for Plaintiff

                                       Wm. Tyler Shands
                                       Carter T. Keeney
                                     Carter & Shands, P.C.
                             9030 Stony Point Parkway, Suite 530
                                     Richmond, VA 23235
                                     804.747.7470 (phone)
                                      804.747.7977 (fax)
                           Counsel for Defendant WowWee USA, Inc.

                                      Eve Grandis Campbell
                                         O’Hagan Meyer
                                 411 E. Franklin Street, Suite 500
                                      Richmond, VA 23219
                                      804.403.7109 (phone)
                                        804.403.7110 (fax)
                                  ecampbell@ohaganmeyer.com
                              Counsel for Defendant Ashly E. Sands
                             (service via Email and First-Class Mail)




                                                      /s/ Jay Ward Brown
                                                    Jay Ward Brown, Va. Bar No. 34355
                                                    Ballard Spahr LLP
                                                    1909 K Street NW, 12th Floor
                                                    Washington, DC 20006-1157
                                                    Phone: (202) 508-1136
                                                    Fax: (202) 661-2299
                                                    brownjay@ballardspahr.com



                                                5
